United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS               October 23, 2003
                        FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                                No. 03-30143
                              Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

                              JAMAR ANDERSON,

                                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 02-CR-96-ALL-F
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Jamar Anderson appeals his conviction for being a felon in

possession of a firearm.       He argues that the district court erred

in   denying   his   motion   to   suppress   by   considering    his    prior

conviction when making a credibility determination between the

conflicting testimony of a defense witness and two police officers.

We find nothing in the district court’s order that supports an

inference that the inclusion of the term “convicted felon” suggests

any impropriety.

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Accordingly, the judgment of the district court is AFFIRMED.




                           2